IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                         NO. WR-90,075-01


                       EX PARTE ALFREDO CORTEZ, JR., Applicant


                ON APPLICATION FOR A WRIT OF HABEAS CORPUS
              CAUSE NO. CR-1171-17-J(1) IN THE 430TH DISTRICT COURT
                            FROM HIDALGO COUNTY


        Per curiam.

                                              ORDER

        Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for a writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of aggravated

robbery and sentenced to five years’ imprisonment. He did not appeal his conviction.

        Applicant contends that his guilty plea was rendered involuntary because trial counsel told

him that he was eligible for probation from the trial court and would be placed on probation.

Applicant has alleged facts that, if true, might entitle him to relief. Strickland v. Washington, 466
U.S. 668 (1984); Ex parte Patterson, 993 S.W.2d 114, 115 (Tex. Crim. App. 1999). Trial counsel

responded to Applicant’s claim in a sworn affidavit, but the trial court made no findings of fact and
                                                                                                      2

conclusions of law.

       The trial court shall make findings of fact and conclusions of law and determine whether the

statements in counsel’s affidavit are credible, counsel’s advice was deficient, and Applicant was

prejudiced. The trial court shall also make any other findings of fact and conclusions of law that it

deems relevant and appropriate to the disposition of Applicant’s claim for habeas corpus relief.

       This application will be held in abeyance until the trial court has resolved the fact issues. The

issues shall be resolved within 90 days of this order. A supplemental transcript containing all

affidavits and interrogatories or the transcription of the court reporter’s notes from any hearing or

deposition, along with the trial court’s supplemental findings of fact and conclusions of law, shall

be forwarded to this Court within 120 days of the date of this order. Any extensions of time must be

requested by the trial court and shall be obtained from this Court.



Filed: August 21, 2019
Do not publish